DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/07/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-3, 5 and 9-12 are examined on the merits in this office action.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 07/07/2022 is considered and signed IDS form is attached. It is noted that the reference was stricken from IDS filed on 07/07/2022 given that English translation was not provided.

Claim Objections
Claim 11 objected to because of the following informalities:  Claim 11 recites “the N-substituted maleimide-based monomer are contained” in line 3, which should be “the N-substituted maleimide-based monomer is contained”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Feldermann et al. (US 2009/0312482 A1 cited in IDS) in view of Hirayama et al. (JP 62112612 A cited in IDS). It is noted that the disclosures of Hirayama et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-3, 5 and 9-12, Feldermann et al. disclose a polycarbonate composition comprising 60 to 86 parts by weight of aromatic polycarbonate (A), 4 to 12 parts by weight of graft copolymer (B) and 10 to 30 parts by weight of a copolymer based on vinyl monomer (C) (see Abstract). The polycarbonate composition is thermoplastic molding composition that be used in the production of molded bodies by moulding processes (see paragraphs 0075, 0079, 0080). Accordingly, Feldermann et al. disclose a thermoplastic resin-molded article obtained by molding the thermoplastic composition.
The graft copolymer (B) comprises 10 to 50 wt% of a shell of at least one vinyl monomer (Y) and 90 to 50 wt% of a graft base of silicone-acrylate composite rubber (X) (see Abstract). The graft copolymer is prepared by graft polymerization (see paragraph 0067). The vinyl monomer can contain a mixture of vinyl aromatic compound and vinyl cyanide (see paragraph 0041). The silicone-acrylate composite rubber comprises silicone rubber and acrylate rubber, wherein silicone rubber can be polyorganosiloxane and acrylate rubber can be polyalkyl (meth)acrylate rubber (see paragraphs 0045, 0049, 0059). The composite rubber includes 10 to 70 wt% of silicone rubber and 90 to 30 wt% of acrylate rubber (see paragraph 0045).
The copolymer based on vinyl monomer (C) is prepared by polymerizing vinyl-based monomer mixture comprising 50 to 99 parts by weight of C1-C8 alkyl esters such as methyl methacrylate and 1 to 50 parts by weight of unsaturated carboxylic acid derivatives such as N-phenyl maleimide (i.e. N-substituted maleimide-based monomer) (see paragraph 0069). Accordingly, the amount of methyl methacrylate is 50 to 99 wt% in vinyl-based monomer mixture and amount of N-substituted maleimide-based monomer is 1 to 50 wt% in vinyl-based monomer mixture.
Feldermann et al. do not disclose vinyl-based monomer mixture comprising aromatic vinyl-based monomer in presently claimed amounts.
Hirayama et al. disclose an acrylic resin excellent in transparency, heat distortion, heat decomposition resistance and moldability (see Abstract and page 2, lines 57-60). The resin comprises 40 to 97.5 wt% of methyl methacrylate, 2.5 to 40 wt% of N-substituted maleimide and 0 to 20 wt% of styrene (vinyl-based monomer). The amount of styrene is 0 to 20 wt% in order to improve transparency and decrease turbidity (see page 2, lines 23-26).
In light of motivation for using acrylic resin disclosed by Murata et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use acrylic resin of Hirayama et al. as the copolymer based on vinyl monomer in Feldermann et al. in order to obtain excellent transparency, heat distortion, heat decomposition resistance and moldability as well as decrease turbidity, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that Hirayama is directed to an acrylate resin that is excellent in transparency, heat distortion resistance, heat decomposition resistance and moldability. Specifically, Hirayama concerns improving the properties of acrylate resin to make it suitable for use in inner lenses of tail lamp or head lamp lenses of automotive, or optical fibers near automotive engines. Hirayama describes that the acrylate resin comprises 40 to 97.5 wt% of methyl methacrylate, 2.5 to 40 wt% of N-substituted maleimide and 0 to 20 wt% of styrene. (see Hirayama, Abstract, page 2, lines 23-26 and 57-60, or cols.1 -2 in original document). Hirayama, however, does not concern the acrylate resin for the impact resistant and color developability. Hirayama is silent about the acrylate resin be combined with rubbery polymers, or the ratio of such ingredients, to achieve high level of both impact resistant and color developability, as well as heat resistance, stiffness and moldability, which is presumably because Hirayama was aiming at making acrylate resin for use in lenses for automotive lamps or optical fibers that do not need dyeing with color, but rather require superior transparency. One of ordinary skill would know that the desirable combination of monomers or copolymer of various properties is not readily known as there are often trade-off relationship of properties depending on the ratio of the ingredients as discussed in paragraphs [0004]-[0011] in the specification. As such, the acrylate resin and its ratio of ingredients described in Hirayama would not have predictably provided the one of ordinary skill any motivation to combine with Feldermann to produce a thermoplastic resin composition having high level of both impact resistant and color developability, as well as heat resistance, stiffness and moldability.
While Hirayama do not disclose acrylate resin for impact resistance and color developability, Hirayama disclose acrylate resin that is excellent in transparency, heat distortion resistance, heat decomposition resistance and moldability. Given that Feldermann et al. disclose the composition having high heat distortion resistance and composition used in production of moulded bodies (see Abstract and paragraph 0078) and given that Hirayama disclose acrylate resin has excellent heat distortion resistance and moldability (see Abstract), it would have been obvious to one of ordinary skill in the art to use acrylate resin of Hirayama in composition of Feldermann et al. Further, Feldermann et al. disclose the composition having good dyeability (see Abstract). Feldermann et al. do not disclose the composition is dyed or colored. It is noted that “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant' s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).
Feldermann et al. already disclose acrylate resin in combination with silicone-acrylate composite rubber, Hirayama has only been used to teach a specific acrylate resin. Further, note that while Hirayama do not disclose all the features of the present claimed invention, Hirayama is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely specific acrylate resin, and in combination with the primary reference, discloses the presently claimed invention. 

Applicants argue that here, Applicants’ specification provides criticality for the claimed “52% to 92% by mass of the (meth)acrylate-based monomer based on 100% by mass in total of the vinyl-based monomer mixture (m1), and 7% to 39% by mass of styrene, based on 100% by mass in total of the vinyl-based monomer mixture (m1),” As a non-limiting example, Applicant directs the Examiner to Table 1 at paragraph [0142] in Applicants’ specification. Inventive Examples I-1 to I-7 verify that an appropriate amount of 52% to 92% by mass of the (meth)acrylate-based monomer and 7% to 39% by mass of styrene based on 100% by mass in total of the vinyl-based monomer mixture (m1), makes it possible to satisfy the desired properties of high level of impact resistant and color developability as well as heat resistance, stiffness and moldability.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that (i) the examples recite specific type and specific amount of aromatic polycarbonate resin, while the present claim recite any type and any amount of aromatic polycarbonate resin, (ii) the examples recite specific type and specific amount of graft copolymer, while the present claim has broad recitation of graft copolymer in any amount, and (iii) the examples recite specific type and specific amount of (meth)acrylate based copolymer, while the present claim has broad recitation of (meth)acrylate based copolymer in any amounts.
Further, given that Feldermann et al. in view of Hirayama disclose the composition identical to that presently claimed, it is inherent or obvious that the composition of Feldermann et al. in view of Hirayama has high level of impact resistance and color developability as well as heat resistance, stiffness and moldability, absent evidence to the contrary.

Applicants argue that as discussed above, the ranges in Feldermann do not satisfy the claimed ranges and the ranges in Hirayama cannot be combined with Feldermann due to the lack of motivation to combine.
Given that Feldermann et al. disclose the composition having high heat distortion resistance and composition used in production of moulded bodies (see Abstract and paragraph 0078) and given that Hirayama disclose acrylate resin has excellent heat distortion resistance and moldability (see Abstract), it would have been obvious to one of ordinary skill in the art to use acrylate resin of Hirayama in composition of Feldermann et al.
Further, given that Feldermann et al. in view of Hirayama disclose the composition identical to that presently claimed, it is inherent or obvious that the composition of Feldermann et al. in view of Hirayama has high level of impact resistance and color developability as well as heat resistance, stiffness and moldability, absent evidence to the contrary.

In light of amendments, previous claim objection is withdrawn. However, a new claim objection is set forth above in light of amendments.
In light of amendments, 112(b) rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787